—Order, Supreme Court, New York County (Joan B. Lobis, J.), entered on or about March 31, 1993, granting summary judgment to *708the medical defendants dismissing all causes of action in the amended complaint arising from spoliation of evidence, unanimously affirmed, without costs.
Under the facts of this case, we agree with the IAS Court that the plaintiffs have failed to establish that the alleged failure to preserve evidence would make it extremely difficult or impossible for the plaintiffs to establish their claim for malpractice (see, Pharr v Cortese, 147 Misc 2d 1078). Concur— Murphy, P. J., Wallach, Kupferman and Asch, JJ.